Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 10/19/2021 and after an interview summary dtd. 12/22/2021. 
Claims 1 – 20 are presented for examination.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In the claim 2, on line 7, after the words, “wherein adjusting”, replace “the power setting” with  ----a power setting----, as power setting is not previously recited.  
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 6 - 7, filed on 10/19/2021, with respect to objection to claims 6 and 9 and  rejection of claims 6, 10, and 18 – 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive. The objection of claims 6 and 19 and rejection of claims 6, 10, and 18 – 19 has been withdrawn. 
Applicant's arguments with respect to claims 1, 8 and 14 see page 7 – 8 filed on 10/19/2021 filed on 10/19/2021 have been fully considered but they are not persuasive. Applicant’s discussed mainly on claim 1, “The cited paragraphs teach that a "skin temperature model" can be used to estimate the skin temperature of a device. However, Jain teaches that "Skin temperature may be determined using temperature sensors or 
Claims 8 and 14 recite features similar to those discussed above with respect to claim 1. Accordingly, for similar reasons to those set forth above, Jain fails to teach the features of claims 8 and 14.”
The examiner agrees with "Skin temperature may be determined using temperature sensors or by using a skin temperature model" Jain, paragraph [0016]. But respectfully disagrees as Jain further teaches adjusting the first temperature reading [to determine a skin temperature] based on a first correlation [predetermined correlation] value [device activity metrics for components to estimate the heat generate and how it contribute to skin temperature, para 0016, 0018, 0026], the first correlation value based on a predicted temperature behavior [skin temperature] of the computer chassis [housing][activity metrics, para 0024 – 0025, 0028, 0063, 0065], also as shown in para 0018, 0024 – 0026 and 0063 below: 
[0018] The device 100 includes an outer casing 145 that supports the display 135 that surround the active components of the computing system 102 and provide outer surfaces along which a user interfaces with the device 100. The APU 105 controls the display 135 and may receive user input from the display 135 for embodiments where the display 135 is a touch screen. In some embodiments, one or more temperature sensors 150 may be provided in the device 100, such as a sensor 150 proximate the casing 145 and a sensor proximate the display 135. Activity counters, such as a CPU counter 155, a GPU counter 160, and a memory counter 165 may be provided to generate device activity metrics for the components to estimate the heat they generate and how it contributes to skin temperature. 
[0024] FIG. 2 is a flow diagram of a method 200 for setting power limits for processing components in a computing system 102 based on estimated skin temperature, in accordance with some embodiments. In method block 205, the STAPM controller 125 determines skin temperature, T.sub.SKIN,m, at m locations of a device housing the computing system 102 (e.g., one or more locations on the casing 145 or the display 135). As will be described in greater detail below, the skin temperature may be determined using temperature sensors 150 or by employing a skin temperature model. In the case of temperature sensors 150, the sensor data might not directly read skin temperature as they may be mounted near the surface, but not actually on the surface. The thermal resistance of any material covering the sensor may generate an offset to the measured temperature. 
[0025] In method block 210, the skin temperatures at the various locations are compared to a maximum skin temperature threshold, T.sub.SKIN.sub._.sub.TH (i.e., a skin temperature limit). In some embodiments, the maximum skin temperature threshold may also be location dependent, T.sub.SKIN.sub._.sub.TH,m. For example, the display 135 may have a different skin temperature limit than the casing 145. If any of the skin temperatures exceed T.sub.SKIN.sub._.sub.TH, a package power limit, PPL, for the computing system 102 is reduced. In some embodiments, the value of T.sub.SKIN.sub._.sub.TH may be fixed, and in some embodiments, it may be variable. A predetermined correlation between the maximum skin temperature threshold and the DPPL may be employed. 
[0026] In method block 220, the skin temperatures at the various locations are compared to the maximum skin temperature threshold, T.sub.SKIN.sub._.sub.TH, minus a hysteresis offset, T.sub.HYS. If the minimum skin temperature at the various locations is less than the hysteresis adjusted threshold, there is thermal headroom in the system and an opportunity exists to boost system performance without exceeding the skin temperature threshold. In method block 225, the PPL is increased. In some embodiments, the PPL may be increased to a maximum defined by a thermal package power limit threshold, TPPL, corresponding to the TDP limit designed to prevent damage to the silicon. In other embodiments, the increase in the PPL may also be implemented incrementally using a predetermined rate. Because the 
[0027] The embodiment of FIG. 2 uses a technique that manages the overall PPL based on skin temperature. In some cases, a particular component in the device 100 may be a primary contributor to skin temperature at a particular monitored location. For example, the skin temperature of a location disposed above the system memory 130 may be mostly dependent on the activity level of the memory 130, a skin temperature of a location disposed above the APU 105 may be mostly dependent on the activity level of the APU 105, or the skin temperature at a location above the power supply 137 may be mostly dependent on the charging state and rate of the battery. To facilitate finer control granularity, the STAPM controller 125 may implement component specific power limits within the envelope defined by the PPL that may be adjusted based on skin temperature and location. 
[0063] The external state adjustment 510 is based on the ambient conditions of the device 100. The skin temperature model equation described above includes an ambient temperature component, T.sub.amb. In some embodiments, the ambient temperature component is assumed to be a fixed value. In some embodiments, one of the temperature sensors 150 may be thermally shielded from the heat generating components of the device 100 such that it directly measures the ambient temperature of the surrounding environment. In some embodiments, the ambient temperature may be inferred using location data or network connectivity data for the device 100. For example, the GPS position of the device 100 may be employed to determine the ambient temperature of the surroundings based on weather data If the determined ambient temperature value is less than the default value, a positive offset to the skin temperature limit is generated. If the determined ambient temperature value is greater than the default value, a negative offset to the skin temperature limit is generated. In some embodiments, where the skin temperature is measured instead of being modeled, the ambient temperature need not be monitored or estimated and the adjustment factor of block 510 may be ignored. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 11, and 13 – 19  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jain et al., US 20160266628 a1 [hereinafter as Jain].
As to claim 1, Jain discloses a method comprising: receiving, at a first processing unit [105 accelerated processing unit] disposed in a computer chassis [in 100 device, fig. 1] a first temperature reading from a first temperature sensor [150 temp sensor] external to the processing unit [105] [para 0016 – 0018, as shown in fig. 1]; adjusting the first temperature reading [to determine a skin temperature] based on a first correlation [predetermined correlation] value [device activity metrics for components to estimate the heat generate and how it contribute to skin temperature, para 0016, 0018, 0026], the first correlation value based on a predicted temperature behavior [skin temperature] of the computer chassis [housing][activity metrics, para 0024 – 0025, 0028]; and adjusting [by STAPM (skin temperature aware power management) controller 125] power supplied to the first processing unit [105] based on the adjusted first temperature reading [para 0020, 0027 – 0029, 0085 – 0086, fig. 1 – 3].
As to claim 8,  Jain teaches a method comprising: receiving, at a first processing unit [105 accelerated processing unit], a plurality of temperature readings from a plurality of sensors [150 temperature sensors] external to the processing unit [105] [para 0016 – 0018, as shown in fig. 1]; identifying a skin temperature [determining a skin temperature]  of the first processing unit [105] by adjusting each of the plurality of temperature readings based on a first plurality of correlation [predetermined correlation]  values [device activity metrics for components to estimate the heat generate and how it contribute to skin temperature, para 0016, 0018, 0026], the first plurality of correlation values based on a predicted temperature behavior [skin temperature] of a computer 
As to claim 14,  Jain teaches a processing unit [105 accelerated processing unit, fig. 1], comprising: a plurality of processor cores [110 CPU cores, 115 GPU cores, para 0017]; a temperature control module [125 STAPM controller] to: receive a first temperature reading from a first temperature sensor [150 temp sensor] external to the processing unit [105, as shown in fig. 1]; adjust the first temperature reading [to determine a skin temperature] based on a first correlation [predetermined correlation] value [device activity metrics for components to estimate the heat generate and how it contribute to skin temperature, para 0016, 0018, 0026], the first correlation value based on a predicted temperature behavior [skin temperature] of the computer chassis [housing][activity metrics, para 0024 – 0025, 0028]; and initiate adjustment [by STAPM controller 125] of power supplied to the processing unit [105] based on the adjusted first temperature reading [para 0020, 0027 – 0029, 0085 – 0086, fig. 1 – 3].
As to claims 2, and 15, Jain discloses a method further comprising: receiving at the first processing unit [105] a second temperature reading from a second temperature sensor second Temp sensor 150] external to the first processing unit [105][para 0018, as shown in fig. 1]; adjusting [determining] the second temperature reading [skin temperature] based on a second correlation value [skin temperature determined by using tem sensors or by using skin temperature models, wherein skin temperature model incorporate activity metric based on heat power estimate for heat generating 
As to claims 3, 9, and 16, Jain discloses a method further comprising: wherein the second correlation value is different than the first correlation value [skin temperature determined by using tem sensors or by using skin temperature models, wherein skin temperature model incorporate activity metric based on heat power estimate for heat generating components in device in conjunction with a thermal model of the device to estimate the skin temperature at one or more location, and activity metric correlated to heat production for different type of devices][para 0016].
As to claims 4, 10, and 17, Jain further discloses a method, wherein the first correlation value is further based on an identified temperature correlation between a location of the first sensor [para 0024 – 0025] and a location at a surface [near the surface] of the first processing unit [105][para 0016].
As to claims 5, 11, and 18, Jain further discloses a method, wherein the location of the first sensor [TEMP sensor 150] is a first location of a printed circuit board [in device 100, mobile phone which inherently has printed circuit board][para 0007, 0018].
As to claims 6, and 19, Jain further discloses a method, wherein the second correlation value is further based on an identified temperature correlation [of skin 
As to claims 7, and 13 Jain further discloses a method, further comprising: adjusting  the first temperature reading based on a second correlation value to identify a skin temperature associated with a second processing unit [para 0020], the second correlation value different than the first correlation value [skin temperature determined by using tem sensors or by using skin temperature models, wherein skin temperature model incorporate activity metric based on heat power estimate for heat generating components in device in conjunction with a thermal model of the device to estimate the skin temperature at one or more location, and activity metric correlated to heat production for different type of devices][para 0016]; and adjusting [by STAPM] the power supplied to the first processing unit based on the identified [determined] skin temperature associated with the second processing unit [CPU, GPU cores][para 0020, 0024, 0027].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., US 20160266628 a1 [hereinafter as Jain] in view of Rosenzweig et al., US 20160048181 A1 [hereinafter as Rosenzweig].
As to claim 12, Jain does not teach wherein identifying the skin temperature comprises filtering the skin temperature based on a previous skin temperature value.
	       Rosenzweig teaches in the same filed of endeavor a system and method of balanced control of temperature including power control logic receives temperature data from plurality of temperature sensors including filtering the skin temperature [low pass filtering] based on a previous skin temperature value [T.sub.unit max][para 0127 - 0128].

One of ordinary skill in the art wanted to be motivated to filtering the skin temperature [low pass filtering] based on a previous skin temperature value [T.sub.unit max][para 0127 - 0128] in order to operate effectively, the heat generated can be managed and reduce overheating that can result malfunction or reduction in efficiency [para 0023].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., US 20160266628 a1 [hereinafter as Jain] in view of Delano et al., US 20170212537A1 [hereinafter as Delano].
As to claim 20, Jain’s processing unit does not teach wherein the predicted temperature behavior is a simulated behavior of the computer chassis.
       	      Delano teaches in the same filed of endeavor a system and method of monitoring the surface temperature including processing unit [104 processors], wherein the predicted temperature behavior is a simulated behavior of the computer chassis [para 0042, 0043, 0048].
      Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Rosenzweig before the effective filing date of the 
One of ordinary skill in the art wanted to be motivated to modify processing unit to include, wherein the predicted temperature behavior is a simulated behavior of the computer chassis [computer simulation][para 0042, 0043, 0048] in order to prevent a from reaching a temperature of device that may cause serious discomfort or injury to a user [para 0006] [para 0023].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/NITIN C PATEL/Primary Examiner, Art Unit 2186